Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000127
                                                       25-JUL-2014
                          SCWC-12-0000127              10:06 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee,


                                vs.


                   KALEOOKALANI K. KEKAUALUA,

             aka KURT K. KEKAUALUA and AUNTY KALEO,

                 Petitioner/Defendant-Appellant,


                               and 


           LARS ALVIN THANEM, JR. and CURTIS K. LOVE,

                           Defendants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000127; CRIM. NO. 10-1-2051)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Petitioner/Defendant-Appellant Kaleookalani K.

Kekaualua’s Application for Writ of Certiorari, filed on June 16,

2014, is hereby rejected.

          DATED: Honolulu, Hawai'i, July 25, 2014.

Randall K. Hironaka                /s/ Mark E. Recktenwald

for petitioner

                                   /s/ Paula A. Nakayama

Keith M. Kaneshiro and

Sonja P. McCullen                  /s/ Sabrina S. McKenna

for respondent

                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson